 

Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

_ MARGARET E. KELLY, et al.,

Plaintiffs,
Vv. No. 1:16-cv-2835-GLR

THE JOHNS HOPKINS UNIVERSITY,

 

Defendant.

MEMORANDUM AND ORDER
George L. Russell, III, District Judge.

Class Counsel for Plaintiffs seek an award of attorneys’ fees, reimbursement of reasonable
expenses, and compensation for class representatives from a common fund created from the class
action settlement. The Court has reviewed Class Counsel’s request and supporting evidence, as
well as attorney-fee and class-representative awards from similar cases. For the reasons stated -
herein, the Court will grant the motion.

BACKGROUND

On August 11, 2016, Plaintiffs filed Kelly v. The Johns Hopkins University, No. 16-2835-
GLR. Doe. 1.! Plaintiffs assert seven counts against Defendant. In Counts I and IL, Plaintiffs
allege Defendant breached its duty of loyalty and prudence under 29 U.S.C. § 1104(a)(1})(A)-(B)
and committed prohibited transactions under §1106(a)(1) by locking the Plan into providing the
CREF Stock Account, regardless of its performance or fees, and locking the Plan into TIAA’s

recordkeeping services. In Counts II and IV, Plaintiffs allege that Defendant breached its duties

 

' All “Doc.” references are to the Kelly docket unless otherwise indicated.
' Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 2 of 16

of loyalty and prudence under 29 U.S.C. §1104(a)(1)(A}H1B) and committed prohibited
transactions under §1106(a)(1) by using five vendors instead of a single recordkeeper, allowing
those recordkeepers to receive unreasonable compensation, failing to prudently monitor and
control recordkeeping expenses, and failing to solicit bids from other recordkeepers. Under
Counts V and VI, Plaintiffs assert that Defendant breached its duties of loyalty and prudence
under 29 U.S.C. §1104(a)(1)(A}-(B) and committed prohibited transactions under §1106(a)(1)
by failing to prudently monitor Plan investment options, resulting in the use of high-cost and

- underperforming funds compared to alternatives available to the Plan. Under Count VII, to the
extent Defendant delegated any of its fiduciary duties, Plaintiffs allege that Defendant failed to.
prudently monitor the actions of those individuals.’ |

On January 6, 2017, Defendant moved to dismiss the amended complaint. Doc. 29. On
September 29, 2017, the Court granted in part and denied in part Defendant’s motion to dismiss
Plaintiffs’ amended complaint. Doc. 45. The motion was granted to the extent Plaintiffs allege
under Counts I, II, and Vv that “Johns Hopkins acted imprudently by offering too many
investment options or higher-cost share classes in the Plan”, and for Counts II, IV, and VI, to the
extent that Plaintiffs allege that maintaining “mutual funds or that revenue sharing from a mutual
fund is a prohibited transaction.” Jd. at 3. The motion was denied in all other respects.

The parties have engaged in over two years of hard-fought litigation. On August 6, 2019,
Plaintiffs then moved for preliminary approval of the settlement, Doc. 84, which was granted on
August 16, 2019. Doc. 153. On October 23, 2018, the Court granted Plaintiffs’ motion to certify
the settlement class under Rule 23(b)(1) and appointed Schlichter Bogard & Denton Class

Counsel. Doc. 84. The Court appointed Named Plaintiffs Margaret E. Kelly, Katrina Allen,

 

* Count VII labeled as Count VIII in the amended complaint.
2
 

Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 3 of 16

Jeremiah M. Daley, Jr., Treva N. Boney, Tracy L. McCracken, Jerrell Baker, Lourdes Cordero,
and Francine Lampros-Klein class representatives.

Class Counsel has filed the first cases in history claiming excessive fees in 403(b) plans.
Prior thereto, no case had ever been brought by a private law firm or the Department of Labor
asserting claims of fiduciary breach for excessive fees and imprudent investments involving a
403(b) plan. Schlichter Bogard & Denton pioneered this ground-breaking and novel area of
litigation. More than a decade prior, Schlichter Bogard & Denton similarly pioneered excessive
fee litigation involving 401(k) plans. As has been repeatedly recognized, Schlichter Bogard &
Denton’s work on behalf of participants in large 401(k) and 403(b) plans has significantly
improved these plans, brought to light fiduciary misconduct that has detrimentally impacted the
retirement savings of American workers, and dramatically brought down fees in defined
contribution plans.

Class Counsel filed the pending motion for attorneys’ fees on August 23, 2019. Doc. 154.
Counsel requests $4,666,667 in attorneys’ fees (one-third of the monetary recovery),
reimbursement of $53,539.78 in litigation-advanced expenses, and case contribution awards of
$20,000 each for Named Plaintiffs Margaret E. Kelly, Katrina Allen, Jeremiah M. Daley, Jr.,
Treva N. Boney, Tracy L. McCracken, Jerrell Baker, Lourdes Cordero, and Francine Lampros-
Klein. Defendant has not opposed the motion.

ANALYSIS
I. Attorney’s Fees
In a class action, the court may award reasonable attorney’s fees and nontaxable costs as
authorized by law or by agreement. Fed. R. Civ. P. 23(h). In a common fund case, such as this,

“a reasonable fee is based on a percentage of the fund bestowed on the class.” Blum v. Stenson,

3
 

Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 4 of 16

465 U.S. 886, 900 n.16 (1984). Within the Fourth Circuit, district courts prefer the percentage
method in common-fund cases. Decohen v. Abbasi, LLC, 299 F.R.D. 469, 481 (D. Md. 2014)
(“District Courts in the Fourth Circuit, and the majority of courts in other jurisdictions, use the
percentage of recovery method in common fund cases.”). It is “overwhelmingly” preferred.
Krakauer v. Dish Network, L.L.C., No. 14-333, 2018 WL 6305785, at *2 (M.D.N.C. Dec. 3,
2018); Archbold v. Wells Fargo Bank, N.A., No. 13-24599, 2015 WL 4276295, at *5 (S.D.W.
Va. July 14, 2015) (‘[T]he Court concludes that there is a clear consensus ...that the award of
attorneys’ fees in common fund cases should be based on a percentage of the recovery.”).

The Fourth Circuit has not identified the factors for district courts to apply when determining
the reasonableness of a fee award using the “percentage of recovery” method. District courts in
this circuit have analyzed the following seven factors: “(1) the results obtained for the class; (2)
the quality, skill, and efficiency of the attorneys involved; 3) the risk of nonpayment; (4)
objections by members of the class to the settlement terms and/or fees requested by counsel; (5)
awards in similar cases; (6) the complexity and duration of the case; and (7) public policy[.]”
Singleton v. Domino's Pizza, LLC, 976 F. Supp. 2d 665, 682 (D. Md. 2013).

Other district courts have used the twelve factors identified in Barber v. Kimbrell’s, Inc.: “(1)
the time and labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill
required to properly perform the legal services rendered; (4) the attorney’s opportunity costs in
pressing the instant litigation; (5) the customary fee for like work; (6) the attorney’s expectations
at the outset of the litigation; (7) the time limitations imposed by the client or circumstances; (8)
the amount in controversy and the results obtained; (9) the experience, reputation and ability of
the attorney; (10) the undesirability of the case within the legal community in which the suit

arose; (11) the nature and length of the professional relationship between attorney and client; and

4
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 5 of 16

(12) attorney’s fees awards in similar cases.” 577 F.2d 216, 226 & n.28 (4th Cir. 1978) (adopting
factors from Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87, 92-93 (1989)).
Under either test, the Court finds that Class Counsel’s attorneys’ fees request is reasonable and
appropriate in this case.

The Court also conducted a lodestar cross-check that compares the requested contingent fee
award against a fee calculated based on hours spent at prevailing market rates. See Boyd v.
Coventry Health Care, Inc., 299 F.R.D. 451, 467 (D. Md. 2014) (“The purpose of a lodestar
cross-check is to determine whether a proposed fee award is excessive relative to the hours
reportedly worked by counsel, or whether the fee is within some reasonable multiplier of the
lodestar”).

A. Relevant Factors

Class Counsel requests attorney’s fees of one-third of the settlement proceeds, or $4,666,667.
The requested fee of one-third of the monetary recovery is reasonable and appropriate given the
“significant risk of nonpayment” in these types of cases due to “the novel nature of this case and
adverse precedents”. Kruger v. Novant Health, Inc., No. 14-208, 2016 WL 6769066, at *4
(M.D.N.C. Sept. 29, 2016). In particular, for this case, and 403(b) excessive fee cases in general,
the risk of nonpayment was tremendous. No other excessive 403(b) fee lawsuit had been filed
before Class Counsel did, and no other law firm had been willing to devote the necessary
resources to prosecute this type of action. Without question, this case required a willingness by
counsel to risk very significant amounts of time and money “in the face of vigorous resistance”

by the defendants. Ramsey v. Philips N_A., No. 18-1099, Doc. 27 at 2 (S.D.IIL Oct. 15, 2018).
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 6 of 16

Contingent fees of up to one-third are common in this circuit. Decohen, 299 F.R.D. at 483; In
re Titanium Dioxide Antitrust Litig., No. 10-318, 2013 WL 6577029, at *1 (D.Md. Dec. 13,
2013); Clark v. Duke Univ., No. 16-1044, 2019 WL 2579201, at *3 (M.D.N.C. June 24, 2019);
Sims v. BB&T Corp., No. 15-1705, 2019 WL 1993519, at *2 (M.D.N.C. May 6, 2019);
Krakauer, 2018 WL 63057835, at *2; Kruger, 2016 WL 6769066, at *5. In similar ERISA
excessive fee cases, and in particular those brought by Class Counsel, district courts have
consistently recognized that a one-third fee is the market rate. Clark, 2019 WL 2579201, at *3;,
Sims, 2019 WL 1993519, at *2 ; Kruger, 2016 WL 6769066, at *2 (citing Spano v. Boeing Co.,
No. 06-743, 2016 WL 3791123, at *2 (S.D.II]. Mar. 31, 2016), Abbott v Lockheed Martin Corp.,
No. 06-701, 2015 WL 4398475, at *2 (S.D-ILl. July 17, 2015), Beesley v. Int'l Paper Co., No. 06-
703, 2014 WL 375432, at *2 (S.D.ILL. Jan. 31, 2014), Nolte v. Cigna Corp., No. 07-2046, 2013
WL 12242015, at *3 (C.DIIL Oct. 15, 2013), George v. Kraft Foods Global, Inc., Nos. 08-3899,
07-1713, 2012 WL 13089487, at *3 (N.D.ILI. June 26, 2012), Will v. Gen. Dynamics Corp., No.
06-698, 2010 WL 4818174, at *3 (S.D.IIL. Nov. 22, 2010), Martin v. Caterpillar Inc., No. 07-
1009, 2010 WL 11614985, at *2 (C.DLILl. Sept. 10, 2010)); see also Cassell v. Vanderbilt Univ.,
No. 16-2086, Doc. 174 (M.D. Tenn. Oct. 22, 2019); Tussey v. ABB, Inc., No. 06-4305-NKL,
Doc. 870 (W.D. Mo. August 16, 2019); Gordan v. Mass. Mut. Life. Ins. Co., No. 13-30184, 2016
WL 11272044, at *2 (D.Mass. Nov. 3, 2016); Ramsey, Doc. 27 at 5. In each of those cases, the
district courts awarded one-third of the settlement to cover attorney’s fees. This great weight of
authority more than demonstrates that a one-third fee is justified in this case. |

This is a highly complex case with numerous issues that were vigorously contested. Smith v.
Krispy Kreme Doughnut Corp., No. 05-187, 2007 WL 119157, at *2 (M.D.N.C. Jan. 10, 2007)

(noting “ERISA law is highly complex”); see Goldenberg v. Marriott PLP Corp., 33 F Supp.2d

6
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 7 of 16

434, 439 (D. Md. 1998) (finding the case was complex based on a “regulatory climate in flux.”).
The “rapidly evolving” area of law places demands on counsel and the Court that are “complex
and require the devotion of significant resources”. In re Wachovia Corp. ERISA Litig., No. 09-

| 262, 2011 WL 5037183, at *4 (W.D.N.C. Oct. 24, 2011). Excessive fee litigation “entails
complicated ERISA claims that are not only dependent on the statute but also on various
regulations that implement ERISA.” Martin, 2010 WL 3210448, at *2. It also involves “novel
questions of law”. Tussey v. ABB, Inc., No. 06-4305, 2012 WL 5386033, at *3 (W.D.Mo. Nov. 2,
2012).

The size and complexity of the issues before the Court, and the novelty of the litigated claims
involving a 403(b) plan, are more than sufficient reasons to support a one-third contingent fee.
Indeed, the fact that excessive 403(b) litigation did not exist until Schlichter, Bogard & Denton
began “holding employers responsible” for their misconduct exemplifies the difficulty and
uncertainty in obtaining any recovery in this litigation. Cf Spano v. Boeing Co., No. 06-743,
2016 WL 3791123, at *3 (S.D.DL, Mar, 31, 2016).

In light of the complexity of this ERISA class action, “it takes skilled counsel to manage a
nationwide class action, carefully analyze the facts and legal claims and defenses under ERISA,
and bring 2 complex case to the point at which settlement is a realistic possibility.” Krispy
Kreme, 2007 WL 119157, at *2. It is “well established that complex ERISA litigation”, such as
this, requires “special expertise”, Tussey, 2012 WL 5386033, at *3, and class counsel of the “the
highest caliber”, Nolte, 2013 WL 12242015, at *3. With an opponent that is a “sophisticated
corporation with sophisticated counsel”, such as here, additional skill is necessary, Nolte, 2013
WL 12242015, at *3, as Class Counsel herein has been found to be. This Court agrees that

Schlichter, Bogard & Denton are Class Counsel of the highest caliber.

7
 

* Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 8 of 16

Class Counsel displayed extraordinary skill and determination throughout this litigation.
Schlichter, Bogard & Denton has been recognized by federal courts throughout the country as
having pioneered similar ERISA excessive fee litigation. Schlichter, Bogard & Denton brought
the first two trials of 401(k) excessive fee cases and is the only firm to have successfully handled
a401(k) excessive fee case in the Supreme Court. Tibble v. Edison, Int 7, 135 8.Ct. 1823 (2015);
Tussey v. ABB, Inc., 746 F.3d 327 (8th Cir. 2014).

The ground-breaking nature of the work of Schlichter, Bogard & Denton is further illustrated
in this litigation. Schlichter, Bogard & Denton was the first law firm in the country to bring an
ERISA excessive fee lawsuit involving a 403(b) pian. The firm also is the only law firm to have
tried such a case. Schlichter, Bogard & Denton’s steadfast perseverance to this case after adverse
precedents is highly admirable and commendable. The Court would expect no less from this law
firm based on its reputation as the foremost authority in ERISA excessive fee litigation. Without
the unique and unparalleled foresight for this novel area of litigation by Schlichter, Bogard &
Denton, the class would not have obtained any recovery for the alleged fiduciary breaches that
affected the Johns Hopkins University 403(b) plan for years prior.

Over the last twelve years, Schlichter, Bogard & Denton has demonstrated an unequaled
commitment and ability to represent employees and retirees to recover losses they suffered
through the mismanagement of their retirement plans. District courts across the country have
universally recognized the well-earned reputation and ability of Schlichter, Bogard & Denton. In
this litigation, Schlichter, Bogard & Denton has thoroughly demonstrated why it is regarded as
the “pioneer and the leader in the field of retirement plan litigation,” Abbott, 2015 WL 4398475,

at *1, and “experts in ERISA litigation”, Krueger, 2015 WL 4246879, at *2 (citation omitted).
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 9 of 16

It is further undisputed that Schlichter, Bogard & Denton has greatly benefitted participants
and beneficiaries of defined contribution plans through their devotion to this area of complex
litigation. The firm has “educated plan administrators, the Department of Labor, the courts and
retirement plan participants about the importance of monitoring recordkeeping fees.” Tussey v.
ABB Inc., No. 06-4305, 2015 WL 8485265, at *6 (W.D.Mo. Dec. 9, 2015). As one district court
emphasized, “the fee reduction attributed to Schlichter, Bogard & Denton’s fee litigation and the
Department of Labor’s fee disclosure regulations approach $2.8 billion in annual savings for
American workers and retirees.” Nolte, 2013 WL 12242015, at *2 (internal citations omitted).
The Court is convinced that the successful, efficient recovery for the class in this case was only
obtained as a result of Schlichter, Bogard & Denton’s record of success and risking substantial
sums of money and investing thousands of hours of attorney time for the benefit of Johns
Hopkins University employees and retirees. Schlichter, Bogard & Denton made this commitment
to the class without any guarantee that any recovery in this new area of litigation was possible. It
is important that Class Counsel not be penalized where its record of success produces an early
settlement and a very favorable result for the class.

Class Counsel achieved an excellent result on behalf of the class. The result obtained is “the
most critical factor in determining the reasonableness of a fee award” and further supports
finding the requested fee reasonable. Jn re Abrams & Abrams, P.A., 605 F.3d 238, 247 (4th Cir.
2010) (internal quotation omitted). The risk of nonpayment in this complex area of the law is
tremendous, particularly in light of multiple adverse precedents in similar 403(b) excessive fee
lawsuits. See, e.g., Cunningham v. Cornell Univ., 16-6525, 2019 WL 4735876 (S.D.N-Y. Sep.
27, 2019); Divane v. Northwestern Univ., No. 16-8157, 2018 WL 2388118 (N.D.IIL. May 25,

2018); Wilcox v. Georgetown Univ., No. 18-422, 2019 WL 132281 (D.D.C. Jan. 8, 2019); Davis

9
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 10 of 16

v. Wash. Univ. in St. Louis, No. 17-1641, 2018 WL 4684244 (E.D. Mo. Sept. 28, 2018); see also
Kruger, 2016 WL 6769066, at *4 (noting adverse precedent).

In the history of ERISA 403(b) litigation, there has only been one trial. Sacerdote v. New
York Univ., 328 F.Supp.3d 273 (S8.D.N.Y. 2018). This trial occurred in April 2018, which
resulted in judgment in July 2018 in favor of New York University and against the plaintiffs. The
district court’s rejection of similar fiduciary breach claims therein further underscores the
difficulties and challenges that Class Counsel faced in securing a successful recovery for the
class.

Rather than “having to wait as long as a decade” before receiving any recovery, class
menibers will receive compensation and be able to invest their proceeds immediately that adds
more value to the settlement. Kruger, 2016 WL 6769066, at *5. Current participants will receive
their distributions directly into their accounts tax deferred and former participants have the right
to direct their distribution into a tax-deferred vehicle, such as an Individual Retirement Account.
The Investment Company Institute estimates that the present value of the benefit of tax deferral
for 20 years is an additional 18.6%,* and this Court adopts that value. This Court finds that the
actual value to the class of the monetary portion of the settlement is $16,604,000, when this tax-
deferred benefit is taken into account.

Although the $14 million monetary component alone would support the requested fee
award, the Court must also consider the value of the non-monetary relief when evaluating the

overall benefit to the class. Decohen v. Abbasi, LLC, 299 F.R.D. 469, 481 (D.Md. 2014).

 

3 Peter Brady, Marginal Tax Rates and the Benefits of Tax Deferral, Investment Company
Institute, Sept. 17, 2013, http:/Awww.ici.org/viewpoints/view_13_ marginal tax_and_ deferral;
Abbott vy. Lockheed Martin Corp., No. 06-701, Doc. 497 at 37 (ECF 47) (S.D.IIL. Apr. 14, 2015)
(Report of the Special Master) (citing ICI report).

10
 

Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 11 of 16

“Considering the non-monetary benefits and relief created by counsel’s efforts is important
because it encourages attorneys to obtain meaningful affirmative relief.” Kruger, 2016 WL
6769066, at *3. The affirmative relief herein is extensive and provides substantial additional
value to the class.

In particular, Defendant agreed to the following: (1) comply with the non-monetary terms
for a three-year Settlement Period, during which time Plaintiffs’ counsel will stay involved to
monitor compliance with the settlement terms and bring an enforcement action if needed; (2)
after the end of each year of the Settlement Period provide Plaintiffs’ counsel a list of the Plan’s
investment options, fees charged by those investments, and a copy of the Investment Policy
Statement (if any); (3) retain an independent consultant with expertise in designing investment
structures for large defined contribution plans who will thereafter assist the fiduciaries in
reviewing the Plan’s existing investment structure and to develop a recommendation for the
Plan’s investment structure; (4) issue requests for proposals for recordkeeping and administrative
services; (5) the independent consultant shali provide a recommendation to the Plan’s fiduciaries
regarding whether the Plan should use a single recordkeeper or more than one recordkeeper; (6)
the Plan’s fiduciaries shall provide to Plaintiffs’ counsel the final bid amounts that were
submitted in response to the request for proposals and shall identify the selected recordkeeper(s),
which shall be accompanied by the final agreed upon contract(s); (7) contractually prohibit the
Plan’s recordkeeper(s) from soliciting current Plan participants for the purpose of cross-selling
proprietary non-Plan products and services, including, but not limited to, Individual Retirement
Accounts (IRAs), non-Plan managed account services, life or disability insurance, investment
products, and wealth management services, unless a request is initiated by a Plan participant; and

(8) provide Plan participants with a link to a webpage containing the fees and the 1-, 5-, and 10-

11
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 12 of 16

year historical performance of the frozen accounts and the investment options that are in the
Plan’s approved investment structure and the contact information for the individual or entity that
can facilitate a fund transfer for participants who seek to transfer their investments in frozen
annuity accounts to another fund in the Plan. Doc. 84-2 (§§10.1—10.13).

Class Counsel engaged Dr. Stewart Brown, a nationally recognized economist, to provide
the Court with an estimate of the economic benefits that will be achieved by the above non-
monetary relief. Dr. Brown determined that the reduction in recordkeeping fees through the
competitive bidding process for recordkeeping services provides an additional benefit to the class
of $18,162,738, with a present value of $16,605,872. The Court finds that Dr. Brown provides a
reliable analysis of the estimated economic benefits the class will achieve through the settlement.
As a result, the Court will consider these benefits included in the economic value of the common
fund that Class Counsel created through their diligent efforts.

Taking into account the benefit of tax deferral and fee savings, the settlement is valued at
$34,766,732. Thus, Class Counsel’s requested fee is less than 7.45% of the total benefit to the
class. This is a conservative estimate because it does not take into account additional benefits
that are provided through other non-monetary terms.

B. Lodestar Cross-Check

“Given that courts in the Fourth Circuit approve of the percentage-of-fund method for
awarding fees in common fund cases, ‘[i]t is not necessary for the Court to conduct a lodestar
analysis[.]’” Kruger, 2016 WL 6769066, at *4 (citation omitted). However, the Court conducted
a lodestar cross-check to confirm that the percentage award is fair and reasonable by determining
the hours reasonably expended and then multiplying that amount by the reasonable hourly rate.

Jones v. Dominion Res. Servs., Inc., 601 F.Supp.2d 756, 759 (S.D.W. Va. 2009) (collecting

12
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 13 of 16

cases). “The hourly rate should be in line with the market rate for ‘similar services by lawyers of
reasonably comparable skill, experience, and reputation.’” Kruger, 2016 WL 6769066, at *4
(citation omitted). The Court does not need to “‘exhaustively scrutinize[ ]’ the hours documented
by counsel and ‘the reasonableness of the claimed lodestar can be tested by the court’s
familiarity with the case.’”” Krakauer, 2018 WL 6305785, at *5 (quoting Goldberger vy.
Integrated Res., Inc., 209 F.3d 43, 50 (2d Cir. 2000)).

As courts have repeatedly recognized, complex ERISA class action litigation, such as this,
involves a national market, particularly given that no attomey or law firm ever filed an excessive
fee ERISA case before Class Counsel. The Court therefore finds that the relevant market rate for
cases such as this is a nationwide market rate. This is consistent with the findings of numerous
other district courts in similar excessive fee cases handled by Class Counsel. Kruger, 2016 WL
6769066, at *4 (collecting cases).

Class Counsel Schlichter, Bogard & Denton has spent approximately 2,566.10 hours of
attorney time and 249.60 hours of non-attorney time on this matter to date. Based on the
documentation submitted by Class Counsel, the Court finds that the time spent by Class Counsel
on the case is reasonable considering the complexity and number of contested issues throughout
the litigation.

The Court approves the following hourly rates for Schlichter, Bogard & Denton: for
attorneys with at least 25 years of experience, $1,060 per hour; for attorneys with 15—24 years of
experience, $900 per hour; for attorneys with 5-14 years of experience, $650 per hour; for
attorneys with 2-4 years of experience, $490 per hour; and for Paralegals and Law Clerks, $330
per hour. Within the last several months, Class Counsel’s reasonable hourly rates were approved

by district courts in similar ERISA class action litigation, including courts in this circuit. Cassell

13
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 14 of 16

v. Vanderbilt Univ., No. 16-2086, Doc. 174 at 3 (M.D. Tenn, Oct. 22, 2019); Clark, 2019 WL
2579201, at *4; Sims, 2019 WL 1993519, at *3.

These reasonable hourly rates were independently verified by a recognized expert in
attorney fee litigation who opined that Class Counsel’s requested rates were reasonable based on
rates charged by national attorneys of equivalent experience, skill, and expertise in complex class
action litigation. Ramsey, Doc. 27, at 9 (S.D. Ill. Oct. 15, 2018) (citing Declaration of Sanford
Rosen [Doc. 21-3 §52]). These rates reflect a modest increase (3% annually) from those
previously approved for Class Counsel in 2016. Kruger, 2016 WL 6769066, at *4 (applying rates
from Spano); Ramsey, Doc. 27 at 8 n. 4 (applying increased rates from Spano). In light of the
close similarities between the fiduciary breach claims in these cases and this one, Class Counsel
being the same, and the recency of the decisions, the Court finds that these hourly rates are
reasonable for the services provided.

Using the approved rates set forth above, the lodestar is $1,907,379. The requested fee
would result in a lodestar multiplier of 2.45—-well within the range routinely approved in this
Circuit. Freckleton v. Target Corp., No. 14-cv-00807, Doc. 145-1 at 22, 149 (D.Md. Dec. 11,
2017) (approving attorneys’ fee award with a lodestar multiplier of 3.5); Kruger, 2015 WL
6769066, at *5 (approving 3.69 lodestar multiplier in similar ERISA case and noting that courts
have routinely approved multipliers of 4.5 or higher): Deloach v. Philip Morris Co., No. 00-
1235, 2003 WL 23094907, at *11 (M.D.N.C. Dec. 19, 2003) (approving 4.45 lodestar
multiplier); Dechoen, 299 F.R.D. at 483 (approving 3.5 lodestar multiplier). Given the
substantial risks involved in ERISA excessive fee cases, a risk multiplier is appropriate for this

case. This demonstrates the reasonableness of the requested fee award.

14
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 15 of 16

IJ. Expenses
Under Rule 23(h), a trial court may award nontaxable costs that are authorized by law or the

parties’ agreement. Fed. R. Civ. P. 23(h). A cost award is authorized by both the parties’
settlement agreement and the common fund doctrine. Doc. 84-2 at 3, 22 (§§2.4, 7.1); Kruger,
2016 WL 6769066, at *6. “Reimbursement of reasonable costs and expenses to counsel who
create a common fund is both necessary and routine.” Savani v. URS Prof’l Solutions LLC, 121
F.Supp.3d 564, 576 (D.S.C. 2015). “The prevailing view is that expenses are awarded in addition
to the fee percentage.” Krispy Kreme, 2007 WL 119157, at *3 (citation and internal quotation
marks omitted). Reimbursable expenses include court costs, transcripts, travel, contractual
personnel, document duplication, expert witness fees, photocopying, long distance telephone
charges, postal fees, and expert witness fees. Jn re Mid-Atlantic Toyota Antitrust Litig., 605 F.
Supp. 440, 448 (D. Md. 1984). Here, Class Counsel requests reimbursement of expenses in the
amount of $53,539.78. The requested expenses are all for legitimate costs associated with
prosecuting the case and the amounts are reasonable. The Court finds that Class Counsel’s
request is fair and reasonable and will approve it.

Ii. Class Representatives

“As part of a class action settlement, named plaintiffs are eligible for reasonable incentive
payments.” Decohen, 299 F.R.D. at 483 (internal citations and quotations omitted). “A
substantial incentive award is appropriate in [a] complex ERISA case given the benefits accruing
to the entire class in part resulting from [named plaintiff's] efforts.” Savani v. URS Prof 1
Solutions LLC, 121 F.Supp.3d 564, 577 (D.S.C. 2015). Here, Class Counsel requests a case
contribution award of $20,000 each for Class Representative. The class representatives provided

invaluable assistance to Class Counsel in prosecuting the case. They also risked their reputation

15
Case 1:16-cv-02835-GLR Document 88-7 Filed 11/08/19 Page 16 of 16

and alienation from employers or peers “in bringing an action against a prominent company
[university] in their community.” Kruger, 2016 WL 6769066, at *6.

The Court finds that the requested case contribution award for the class representatives is
reasonable and appropriate given their contributions to the action. This amount is consistent with
awards in similar excessive fee settlements. See Kruger, 2016 WL 6769066, at *6 (collecting
cases awarding $25,000 to each named plaintiff).

It is ORDERED that:

1. Class Counsel’s motion for attorneys’ fees, reimbursement of expenses, and case

contribution awards for named plaintiffs is GRANTED.

2. The Court awards Class Counsel an attorney’s fee of $4,666,667, to be paid from the

settlement amount.

3. The Court awards Class Counsel expenses of $53,539.78, which are to be paid from the

settlement amount.

4. The Court awards a case contribution award of $20,000 each for Class Representatives

Margaret E. Kelly, Katrina Allen, Jeremiah M. Daley, Jr., Treva N. Boney, Tracy L.
McCracken, Jerrell Baker, Lourdes Cordero, and Francine Lampros-Klein, also to be paid

from the settlement amount.

This is the 7H) day of Prue, 2020.

Fee ee

UNITED STATES DISTRI€T JUDGE

16
